Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   June 5, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GN-15-000352 and Court of Appeals number
   03-15-00336-CV, styled, WELLS FARGO BANK V RANDY JENNINGS, was due in your office
   May 20, 2015. Due to a clerical error by the clerk’s office on calculating the due date for submission
   of the record and non-payment of the bill of cost for clerk’s record, I am requesting an extension for
   filing the clerk’s record. Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division       Criminal Division              Jury Office
   (512) 854-9457               (512) 854-9457               (512) 854-9420             (512) 854-9669
   fax: 854-4744                fax: 854-9549                fax: 854-4566              fax: 854-4457